Case 5:19-cv-00579-MMH-PRL Document 108 Filed 04/16/21 Page 1 of 3 PageID 9993




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 MICHAEL LAPHAM,

         Plaintiff,

 v.                                                          Case No: 5:19-cv-579-MMH-PRL

 FLORIDA FISH AND WILDLIFE
 CONSERVATION COMMISSION and
 SOUTHWEST FLORIDA WATER
 MANAGEMENT DISTRICT,

         Defendants.


                                             ORDER

         Before the court is Plaintiff’s motion to reopen discovery to depose an individual who

 can interpret phone records that the defendants relied on in their responses to plaintiff’s

 motion for summary judgment. (Doc. 97). Defendants, Florida Fish and Wildlife

 Conservation Commission (“FWC”) and Southwest Florida Water Management District

 (“SWFWMD”), have now filed a joint response in opposition to Plaintiff’s motion. (Doc.

 103).

         Rule 16(b) of the Federal Rules of Civil Procedure requires the district court to issue a

 scheduling order that limits the time for the parties to complete discovery. See Fed. R. Civ. P.

 16(b)(3)(A). The schedule may be modified only for good cause and with the court's

 consent. See Fed. R. Civ. P. 16(b)(4). The “good cause standard ‘precludes modification [of

 the scheduling order] unless the schedule cannot be met despite the diligence of the party

 seeking the extension.’” Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218, 1232 (11th
Case 5:19-cv-00579-MMH-PRL Document 108 Filed 04/16/21 Page 2 of 3 PageID 9994




 Cir. 2008) (alteration in original) (quoting Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th

 Cir. 1998)).

        Under Rule 6, “the court may, for good cause, extend the time: . . .on motion made

 after the time has expired if the party failed to act because of excusable neglect.” Fed. R. Civ.

 P. 6(b)(1)(B). To determine whether the movant's actions constituted excusable neglect, the

 court must analyze: “(1) the danger of prejudice to the non-movant; (2) the length of the delay

 and its potential impact on judicial proceedings; (3) the reason for the delay, including

 whether it was within the reasonable control of the movant; and (4) whether the movant acted

 in good faith.” Ashmore v. Sec'y, Dep't of Transp., 503 F. App'x 683, 685-86 (11th Cir. 2013).

        Plaintiff has not shown the requisite good cause or excusable neglect to reopen

 discovery. While the phone records at issue were obtained by the defendants after the close

 of discovery, the plaintiff could have requested the phone records at any point during the

 discovery period. Defendants sought to obtain the phone records after the plaintiff testified

 on July 27, 2020 that he called FWC from his work on November 29 or 30, 2018. The

 defendants and plaintiff first worked with FWC to obtain the phone records, but FWC was

 unable to locate any records with such a phone call. On November 17, 2020, SWFWMD

 issued a notice of non-party production evidencing its intent to subpoena Wells Fargo (the

 plaintiff’s employer) for the phone records. Plaintiff initially objected to this request but later

 withdrew his objection.

        Wells Fargo provided the phone records on February 17, 2021, nearly a month after

 the discovery period had ended. Plaintiff claims these records are unreliable because they

 show that the plaintiff made no calls on November 29, 2018, when he worked 8.66 hours. On




                                                -2-
Case 5:19-cv-00579-MMH-PRL Document 108 Filed 04/16/21 Page 3 of 3 PageID 9995




 November 30, 2018, the plaintiff worked five hours (from 8:00 a.m. to 1:00 p.m.), and the

 phone records reflect eleven calls made, from 6:48 to 16:31. 1

        Although Plaintiff sought further explanation from Wells Fargo about the phone

 records and was told he needed another subpoena to obtain more information, he did not

 express his desire to depose an individual to interpret those records until filing the instant

 motion on April 1, 2021. Plaintiff claims that the delay in making this request was due to the

 records being received when there were “many looming deadlines.” Additionally, the danger

 of prejudice to the defendants is great because all the parties have already filed their motions

 for summary judgment and the case’s trial term begins in less than three months. See Ashmore,

 503 F. App'x at 686 (finding no excusable neglect when the defendant would be prejudiced

 by additional discovery because it had already filed its motion for summary judgment).

        Accordingly, Plaintiff’s motion to reopen discovery (Doc. 97) is denied.



        DONE and ORDERED in Ocala, Florida on April 16, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




        1
           Plaintiff notes that he filed an affidavit with his motion for summary judgment that
 outlines these inconsistencies in the phone records.

                                                  -3-
